DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx (US 2020/0295506 to Marx et al.).
	Regarding Claim 1, Marx teaches:
a power tool battery pack receptacle comprising a cavity 70 in which a portion of a battery pack is receivable with an insertion end and a closed end opposite the insertion end along an axis of the battery pack (Fig. 2, paras 0044-0046)
a rail extending between the insertion end and the closed end, the rail including a first portion having variable height and a second portion having a substantially constant height, wherein the first portion is positioned adjacent the insertion end and the second portion is spaced from the insertion end, and wherein the rail is configured to be received within a groove of the battery pack (Figs. 1 and 5, paras 0044, 0049, etc.)

    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1078
    299
    media_image2.png
    Greyscale

	Regarding Claim 2, Marx teaches:
a second rail like the first (Fig. 2)
	Regarding Claim 3, Marx teaches:
a plurality of steps of increasing height along the axis of insertion (Fig. 5)
	Regarding Claim 4, Marx teaches:
wherein the second step is shorter than the second portion of constant height (Fig. 5)
	Regarding Claim 5, Marx teaches:
arguably three “steps” including the first inclined “step” near the insertion opening of increasing height (Fig. 5)
	Regarding Claim 6, Marx teaches:
wherein the width of the rail is substantially constant (Fig. 2)
	Regarding Claim 7, Marx teaches:
a wall 74 extending between the insertion end and the closed end of the receptacle and a groove defined between the wall and a facing surface of the rail, including a first groove portion and a second groove portion defining the variable distance between the first portion of the rail and the wall, and wherein the second groove portion defines a constant distance between the second portion of the rail and the wall (Fig. 2) 
	Regarding Claim 8, Marx teaches:
wherein a height of the first portion gradually increases from the insertion end to the second portion, at least along some portions thereof (Fig. 5)
	Regarding Claim 9, Marx teaches:
a definable second portion and a definable “first portion […] positioned adjacent the insertion end” from which the second portion is spaced, wherein the second portion is longer than the first portion (Fig. 5)
	Regarding Claim 10, Marx teaches:
a power tool battery pack receptacle comprising a cavity 70 in which a portion of a battery pack is receivable with an insertion end and a closed end opposite the insertion end along an axis of the battery pack (Fig. 2, paras 0044-0046)
a rail extending between the insertion end and the closed end, the rail including a first portion having variable height and a second portion having a substantially constant height, and a series of steps in the first portion configured to be received within another groove of a battery pack (Figs. 1 and 5, paras 0044, 0049, etc.)
Regarding Claim 11, Marx teaches:
wherein the rail is a first rail and wherein the power tool battery pack receptacle further comprises a second rail like the first (Fig. 2)
	Regarding Claim 12, Marx teaches:
wherein the plurality of steps make up less than half a length of the rail (Fig. 5)
	Regarding Claim 13, Marx teaches:
wherein the heights of the steps gradually increased in the insertion direction (Fig. 5)
	Regarding Claim 14, Marx teaches:
a wall 74 extending between the insertion end and the closed end of the receptacle and a groove defined between the wall and a facing surface of the rail, including a first groove portion and a second groove portion defining the variable distance between the first portion of the rail and the wall, and wherein the second groove portion defines a constant distance between the second portion of the rail and the wall (Fig. 2) 
	Regarding Claims 15 and 16, Marx teaches:
a power tool battery pack receptacle comprising a cavity 70 in which a portion of a battery pack is receivable with an insertion end and a closed end opposite the insertion end along an axis of the battery pack (Fig. 2, paras 0044-0046)
the cavity defined by a first wall, second wall, and intermediate wall (Fig. 2)
a rail coupled to both walls extending between the insertion end and the closed end, the rail including a first portion having variable height and a second portion having a substantially constant height, and configured to be received within another groove of a battery pack (Figs. 1 and 5, paras 0044, 0049, etc.)
a second rail like the first formed in the second wall (Fig. 2)
	Regarding Claim 17, Marx teaches:
wherein a width of the rails is substantially constant (Fig. 2)
	Regarding Claim 18, Marx teaches:
wherein the grooves are stepped along the guide surfaces thereof, with a “second portion” that is non-stepped (Fig. 5)
	Regarding Claim 19, Marx teaches:
a definable “first portion” that includes at least one inclined step surface closer to the insertion end and a definable “second portion” that includes a constant height portion that is longer than the first portion (Fig. 5)
	Regarding Claim 20, Marx teaches:
wherein the plurality of steps includes a first step with a first height and a second step having a second height that is greater than the first height, arranged in the insertion direction (Fig. 5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0180829
US 2018/0370014
US 2020/1347031

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723